Crew III, J. (dissenting).
While the majority correctly observes that the trial court is vested with considerable discretion in determining whether a spouse’s conduct rises to the level of cruel and inhuman treatment (see Conrad v Conrad, 16 AD3d 794, 795 [2005]), application of the relevant case law nonetheless leads us to conclude that plaintiffs proof fell short of the mark here. Accordingly, we respectfully dissent.
“An action for divorce may be maintained on the grounds of ‘cruel and inhuman treatment of the plaintiff by the defendant *1072such that the conduct of the defendant so endangers the physical or mental well being of the plaintiff as renders it unsafe or improper for the plaintiff to cohabit with the defendant’ ” (id. at 794, quoting Domestic Relations Law § 170 [1]; see Redgrave v Redgrave, 304 AD2d 1062, 1063 [2003]). Where, as here, the marriage is of long duration, a high degree of proof of cruel and inhuman treatment is mandated (see Xiaokang Xu v Xiaoling Shirley He, 24 AD3d 862, 863 [2005], lv denied 6 NY3d 710 [2006]; Pfoltzer v Morris-Pfoltzer, 9 AD3d 615, 616 [2004]). Such a showing, in turn, requires “something more than ‘mere incompatibility’ and ‘serious misconduct [must] be distinguished from trivial’ ” (Omahen v Omahen, 289 AD2d 890, 891 [2001], lv denied 97 NY2d 613 [2002], quoting Hessen v Hessen, 33 NY2d 406, 410 [1974]). Stated another way, simply demonstrating irreconcilable differences or the existence of a “dead” marriage is insufficient to establish cruel and inhuman treatment (see Jacob v Jacob, 8 AD3d 725, 726 [2004]; William MM. v Kathleen MM., 203 AD2d 883, 884 [1994]). Rather, cruelty in this context “ ‘implies wantonness or the intent to inflict suffering or conduct of such character as to seriously affect or impair the health of a spouse as to render cohabitation unsafe or improper. A plaintiff is, therefore, required to show a pattern of actual physical violence or other conduct which seriously affected the plaintiff’s health, making further cohabitation unsafe’ ” (Wilson v Wilson, 244 AD2d 646, 647 [1997], quoting Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law 0170:3, at 594-595 [1988 ed] [now page 397 in 1999 ed]).
When asked at trial why she left the marital residence, plaintiff responded, “I just didn’t want to live like this anymore. Um, we didn’t communicate anymore. I didn’t trust him anymore. Um, and I just wanted to start a life on my own. My children were grown, and [I] thought it was time I led my own life.” As to defendant’s specific transgressions, plaintiff testified that defendant was distant and cold and that he “closed himself off’ from her by coming home from work and going to his room. The parties argued approximately twice a month during the period of marital discord and during the course of such arguments, defendant sometimes called plaintiff a “jealous bitch” and “stupid.” Plaintiff also testified that defendant was not interested in attending marriage counseling, that he refused to discuss their financial affairs with her and that he purchased a new vehicle without telling her. Although the crux of the parties’ difficulties apparently stemmed from defendant’s allegedly romantic relationship with a female coworker, who admittedly expressed a romantic interest in defendant, the coworker testi*1073tied at trial that she and defendant never engaged in sexual relations and that despite her repeated pleas, defendant informed her that they could never be more than friends because he had no intention of leaving plaintiff. Similarly, the coworker testified that although she, defendant and other individuals from work would go out for a drink after work approximately once a month, she did not socialize with defendant on her own. All of this, plaintiff contended, exacerbated her depression and resulted in her treating physician increasing her dose of Prozac.
While the foregoing testimony plainly establishes that the parties had an unhappy marriage, this Court has held that “merely unpleasant conduct, such as name calling or a cold, uncommunicative and unsympathetic manner, does not of itself constitute cruel and inhuman treatment within the purview of Domestic Relations Law § 170 (1)” (Omahen v Omahen, supra at 892). Hence, in our view, defendant’s cold and distant manner does not afford plaintiff a basis for relief. As for defendant’s control of the parties’ finances, a close review of plaintiff’s testimony reveals that defendant had managed their finances throughout their marriage, providing plaintiff with a household allowance each week. Thus, the mere fact that defendant would not discuss their finances with plaintiff does not constitute a departure from prior established behavior. Similarly, while proof of an extramarital affair indeed provides a sufficient ground upon which to grant a divorce based upon cruel and inhuman treatment (see Gentner v Gentner, 289 AD2d 886, 887 [2001]), there is no proof that defendant engaged in an extramarital affair here. Finally, as for the alleged exacerbation of plaintiffs existing depression, the record reveals that plaintiff had been on antidepressants since 1995 as the result of an automobile accident, and the medical evidence contained in the record does not establish a correlation between the parties’ marital discord and plaintiffs purported need for increased medication. While this absence of proof is not fatal to plaintiffs claim, it nonetheless is a factor to be considered (see Delliveneri v Delliveneri, 274 AD2d 798, 799 [2000], lv denied 95 NY2d 767 [2000]).
In short, based upon our review of the record as a whole, we are of the opinion that the proof adduced at trial is insufficient to warrant a divorce upon the ground of cruel and inhuman treatment (compare Holmes v Holmes, 25 AD3d 931 [2006] [the defendant abused alcohol and crack cocaine, was repeatedly admitted to rehabilitation facilities and pursued and rammed into the plaintiffs automobile]; Delliveneri v Delliveneri, supra [the defendant was an alcoholic, was addicted to pain medication, had four driving-related arrests and convictions, was *1074incarcerated for 10 months, lost his job and exposed the plaintiff to a sexually transmitted disease]; Gasiorowski v Gasiorowski, 267 AD2d 557 [1999], lv denied 94 NY2d 762 [2000] [the defendant physically abused the plaintiff, subjected the plaintiff to psychological abuse and spit on her]; Bailey v Bailey, 256 AD2d 1030 [1998] [the defendant physically assaulted the plaintiff, threatened to kill her and/or commit suicide, engaged in threatening behavior and refused to bathe]). Accordingly, we would reverse the underlying judgment of divorce. In light of this conclusion, we need not reach the remaining issues raised by defendant.
Mugglin, J., concurs. Ordered that the judgment is affirmed, without costs.